

116 HR 1726 IH: Protecting Gun Owners in Bankruptcy Act of 2019
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1726IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Collins of New York (for himself, Mr. DesJarlais, Mr. Latta, and Mr. Young) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to include firearms in the types of property allowable
			 under the alternative provision for exempting property from the estate.
	
 1.Short titleThis Act may be cited as the Protecting Gun Owners in Bankruptcy Act of 2019. 2.ExemptionsSection 522 of title 11, United States Code, is amended—
 (1)in subsection (d) by adding at the end the following:  (13)The debtor's aggregate interest, not to exceed $3,000 in value, in a single firearm or firearms.; and
 (2)in subsection (f)(4)(A)— (A)in clause (xiv) by striking and at the end;
 (B)in clause (xv) by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (xvi)The debtor's aggregate interest, not to exceed $3,000 in value, in a single firearm or firearms.. 3.Effective date; application of amendments (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act.
			